DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brounstein (D392,597) in view of Marlowe et al. (4,932,716).
Brounstein discloses a vehicle comprising body comprising a nose section, a windshield, and roof, as shown in Figures 1-3.  The nose section comprises a lower portion that includes the headlights and is almost vertical, as shown in Figure 3.  The nose section comprises an upper portion between the headlights and windshield, as shown in Figure 3.  A cabin is located within the body and inherently comprises a seat for an operator.  A door comprises a width for providing ingress and egress to and from the cabin, as shown in Figures 1 and 3.  A bisecting plane can bisect the width of the vehicle.  The lower portion defines a first slope angle taken from vertical and lies in the bisecting plane, as shown in Figure 3.  The upper portion defines a second slope angle taken from the vertical and lies in the bisecting plane, as shown in Figure 3.  The windshield defines a third slope angle taken from the vertical and lies in the bisecting plane, as shown in Figure 3.  The roof defines a fourth slope angle taken from vertical and lies in the bisecting plane, as shown in Figure 3.  The first slope angle, the second slope angle, the third slope angle, and the fourth slope angle progressively increase from the first slope angle to the fourth slope angle, as shown in Figure 3.  In reference to claim 7, the cabin comprises a sleeper, as shown in Figures 1 and 3.  In reference to claim 13, a front wheel well comprising a frontmost portion, a rearmost portion, and a first distance between the frontmost portion and the rearmost portion, as shown in Figure 3.  In reference to claim 14, the body comprises a front end, as shown in Figure 5, and a rear end, as shown in Figure 6.  In reference to claim 15, a front wheel is positioned in the front wheel well, as shown in Figure 3.  In reference to claim 16, a second distance extends from the front end to a rearmost location of the front wheel and a third distance extends from the front end to a front most location of the front wheel, as shown in Figure 3.  The second distance is greater than the third distance, as shown in Figure 3.  In reference to claim 17, a majority of the seat is located within the second distance and a foremost portion of the first door is behind the second distance.  However, Brounstein does not disclose the position of the door relative to the seat.
Marlowe et al. teaches positioning a seat (28) entirely forward of the door (24), as shown in Figure 6.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position a seat entirely forward of the door of Brounstein, as taught by Marlowe et al., resulting in the entirety of the seat located within the first distance to allow the operator easy access to the driving portion of the body and the sleeping portion of the body.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brounstein (D392,597) and Marlowe et al. (4,932,716), as applied to claims 1 and 7, in view of Tigue et al. (US 2016/0096548).
Brounstein, as modified, does not disclose the drive system.
Tigue et al. teaches providing an electric motor and electric drive train to various vehicles, as disclosed in paragraph [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an electric motor and electric drive train to drive the vehicle of Brounstein, as modified, as taught by Tigue et al., to reduce emissions and noise.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brounstein (D392,597) and Marlowe et al. (4,932,716), as applied to claims 1 and 7.
Brounstein, as modified, does not disclose the claimed distance between the seat and door.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the seat of Brounstein, as modified, at least two feet from the majority of the width of the door to place the seat closer to the windshield to improve driver visibility.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brounstein (D392,597) and Marlowe et al. (4,932,716), as applied to claim 13, in view of Marlowe et al. (4,932,716).
Brounstein, as modified, discloses the second door positioned on an opposite side of the body from the first door, as shown in Figure 4.  However, Brounstein, as modified, does not disclose a landing extending between the doors.
Marlowe et al. discloses a landing, or floor (94), extending between doors (24,26), as shown in Figures 6 and 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a landing between the doors of Brounstein, as modified, as taught by Marlowe et al., to provide easy access to parts of the body.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 18.
Brounstein, as twice modified, does not disclose the vertical ceiling height.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the vertical ceiling height of Brounstein, as twice modified, to be at least six feet to allow people to walk with the vehicle in a more upright position to improve comfort and access.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brounstein (D392,597) and Marlowe et al. (4,932,716), as applied to claim 13.
Brounstein, as modified, does not disclose the vertical height of the door.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the door of Brounstein, as modified, with a vertical height of at least six feet to improve ingress/egress.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-9, and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 6 of U.S. Patent No. 10,981,609 in view of Marlowe et al. (4,932,716).  The patent does not claim the door and the seat.  Marlowe et al. teaches positioning a seat (28) entirely forward of the door (24), as shown in Figure 6.  It would have been obvious to provide a seat forward of a door to the patent, as taught by Marlowe et al., to allow the operator easy access to cabin without having to climb over the seat.  
Claims 4 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 6 of U.S. Patent No. 10,981,609 in view of Marlowe et al. (4,932,716), further in view of Tigue et al. (US 2016/0096548). Tigue et al. teaches providing an electric motor and electric drive train to various vehicles, as disclosed in paragraph [0002].It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an electric motor and electric drive train to drive the vehicle of Brounstein, as modified, as taught by Tigue et al., to reduce emissions and noise.
Claims 6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 6 of U.S. Patent No. 10,981,609 in view of Marlowe et al. (4,932,716).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the seat of Brounstein, as modified, at least two feet from the majority of the width of the door to place the seat closer to the windshield to improve driver visibility.
Claims 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,370,041.  The pending claims are broader than the patented claims.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent 10,370,041 in view of Marlowe et al. (4,932,716).  Marlowe et al. discloses a landing, or floor (94), extending between doors (24,26), as shown in Figures 6 and 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a landing between the doors of Brounstein, as modified, as taught by Marlowe et al., to provide easy access to parts of the body.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent 10,370,041 in view of Marlowe et al. (4,932,716).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the vertical ceiling height of Brounstein, as twice modified, to be at least six feet to allow people to walk with the vehicle in a more upright position to improve comfort and access.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,370,041.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the door of Brounstein, as modified, with a vertical height of at least six feet to improve ingress/egress.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        August 4, 2022